

116 HR 4647 IH: Teacher Debt Relief Act
U.S. House of Representatives
2019-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4647IN THE HOUSE OF REPRESENTATIVESOctober 11, 2019Mrs. Hayes (for herself and Mr. Takano) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to change certain eligibility provisions for loan
			 forgiveness for teachers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Teacher Debt Relief Act. 2.Loan forgiveness for teachersThe Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended—
 (1)in section 428J(g)(2) (20 U.S.C. 1078–10(g)(2))— (A)in subparagraph (A), by inserting or after the semicolon at the end;
 (B)by striking subparagraph (B); and (C)by redesignating subparagraph (C) as subparagraph (B);
 (2)in section 455(m) (20 U.S.C. 1087e(m)), in paragraph (4), by striking both this subsection and section 428J, 428K, 428L, or 460 and inserting both this subsection and section 428K or 428L; and (3)in section 460(g)(2) (20 U.S.C. 1087j(g)(2))—
 (A)in subparagraph (A), by inserting or after the semicolon at the end; (B)by striking subparagraph (B); and
 (C)by redesignating subparagraph (C) as subparagraph (B). 